              Case 2:19-cv-01545-RSM Document 96 Filed 04/09/21 Page 1 of 3




 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8    XINLU FAN, LIANG’E FAN, SHAOCHUN
      FU, JIANHUA GU, FENGYING LI,                      CASE NO. C19-1545RSM
 9
      MINGXIA LI, YONGNIAN SHI, CHENLIN
10    WANG, SHUWEN WU, HAIJUN ZHOU,                     ORDER DENYING MOTION TO DISMISS
      and XIAOFANG ZHOU,                                AND DENYING MOTION FOR DEFAULT
11
                     Plaintiffs,
12
             v.
13

14    U.S. BANK, NATIONAL ASSOCIATION;
      QUARTZBURG GOLD, LP; ISR CAPITAL,
15    LLC; IDAHO STATE REGIONAL CENTER,
      LLC; and SIMA MUROFF,
16

17                   Defendants.

18
            This matter comes before the Court on Plaintiffs’ Motion for Default against Defendant
19
     Sima Muroff, Dkt. #86, and Sima Muroff’s Motion to Dismiss for failure to serve, Dkt. #90.
20

21          Federal Rule of Civil Procedure 4(m) states in part:

22                  If a defendant is not served within 90 days after the complaint is
                    filed, the court—on motion or on its own after notice to the
23                  plaintiff—must dismiss the action without prejudice or order that
                    service be made within a specified time. But if the plaintiff shows
24
                    good cause for the failure, the court must extend the time for service
25                  for an appropriate period.

26   Fed. R. Civ. P. 4(m).

27


     ORDER DENYING MOTION TO DISMISS AND DENYING MOTION FOR DEFAULT – 1
               Case 2:19-cv-01545-RSM Document 96 Filed 04/09/21 Page 2 of 3




            The Court agrees with Plaintiffs that this case should be decided on the merits, if possible.
 1

 2   See Plaintiffs’ Opposition to Defendant Sima Muroff’s Motion to Dismiss, Dkt. #93 at 1 (citing

 3   Eitel v. McCool, 782 F.2d 1470, 1472 (9th Cir. 1986)). No doubt filed in response to Plaintiffs’

 4   Motion for Default, Mr. Muroff’s Motion argues it has been more than 90 days since the
 5
     Amended Complaint was filed, that he was never served, and that Rule 4(m) requires dismissal.
 6
     Dkt. #90. Plaintiffs submit a declaration of their attorney stating: “Counsel of record for
 7
     Plaintiffs in this action, John Rapp, emailed the Complaint to Muroff’s former counsel, Eric
 8
     Swartz. Muroff’s former counsel, Eric Swartz, accepted service of the Complaint on behalf of
 9

10   Muroff on October 28, 2019…. Swartz, never filed an answer to the Complaint in this action nor

11   did he ever file an appearance.” Dkt. #92 at 2. Plaintiffs attach a copy of a waiver of service
12   signed by Eric Swartz. Dkt. #92-2. Plaintiffs attach a copy of an email chain between Mr. Rapp
13
     and Mr. Swartz reflecting this arrangement, Dkt. #92-1, as well as a later email chain including
14
     Mr. Swartz, Dkt. #92-3. Mr. Muroff, acting pro se, has not filed a reply or otherwise responded
15
     to this evidence. See Docket.
16

17          Plaintiffs apparently assumed that Mr. Swartz would file a waiver of service and make an

18   appearance in this case, then forgot about this issue for several years. It is clear to the Court that

19   default is not appropriate in this case as Mr. Muroff was never served with the Amended
20   Complaint. However, dismissal under Rule 4(m) is also inappropriate, as Plaintiffs relied on Mr.
21
     Swartz in good faith. The Court notes that this case has proceeded in parallel with Case No. 16-
22
     cv-1109-RSM, involving the same underlying facts and the same attorneys, where Mr. Muroff
23
     was represented by Mr. Swartz until June 16, 2020. The Court finds it highly unlikely that Mr.
24

25   Muroff has been in the dark as to this action. Given all of the above, the Court will not dismiss

26   this case and instead extend the time for service by 30 days from today’s date.

27


     ORDER DENYING MOTION TO DISMISS AND DENYING MOTION FOR DEFAULT – 2
              Case 2:19-cv-01545-RSM Document 96 Filed 04/09/21 Page 3 of 3




            Accordingly, having reviewed the above Motions, along with the remainder of the record,
 1

 2   the Court hereby finds and ORDERS that Plaintiffs’ Motion for Default against Defendant Sima

 3   Muroff, Dkt. #86, and Sima Muroff’s Motion to Dismiss for failure to serve, Dkt. #90, are

 4   DENIED. Plaintiffs have 30 days from today’s date to serve Sima Muroff with the Amended
 5
     Complaint.
 6
            DATED this 9th day of April, 2021.
 7

 8

 9

10                                               A
                                                 RICARDO S. MARTINEZ
11                                               CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     ORDER DENYING MOTION TO DISMISS AND DENYING MOTION FOR DEFAULT – 3
